DETAILED ACTION
The Amendment filed June 30, 2022 has been entered. Claims 46, 49, and 59 have been amended. Currently, claims 46-65 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 46-65 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 46-65, Stevens et al. (US PGPUB 2006/0115202 A1, hereinafter Stevens) represents the best art of record. However, Stevens fails to encompass all of the limitations of independent claims 46 and 56.
Regarding claims 46 and 56, Stevens teaches a Fabry-Perot sensor and a method of manufacturing a Fabry-Perot sensor (see Abstract; see also Fig. 6; see also [0081]-[0082]) comprising: a base (2); a cavity (3) formed between the base (2) and a pressure sensitive diaphragm (8), and closed by the base and the pressure sensitive diaphragm (see Fig. 6); the pressure sensitive diaphragm fixed to the base (see Fig. 6, diaphragm 8 fixed to base 2 as shown), and the pressure sensitive diaphragm exhibits a wavy structure under the action of the stresses (see Fig. 6, wavy structure of 8 under no stress and stress as the waves are fixed); and a fiber optic (4) configured to conduct a light signal (see [0081]), wherein one end of the fiber optic is fixed to a fiber optic mounting portion of the base, and the fiber optic mounting portion is located at an end of the base opposite the cavity (see Fig. 6, location and fixing of optical fiber 40 relative to cavity 3 and base 2).
Stevens fails to teach that the pressure sensitive diaphragm has at least one local areas, each of the local areas has a doping substance doped into a base material of the pressure sensitive diaphragm to generate stresses, wherein any of the local areas does not extend the entire thickness of the pressure sensitive diaphragm.
Similarly, for claim 56, Stevens fails to teach step 2: doping at least one doping substances into at least one local areas of the pressure sensitive diaphragm substrate to generate stresses in the local areas, wherein any of the local areas does not extend the entire thickness of the pressure sensitive diaphragm.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 46 and 56 and the examiner can find no teachings for a Fabry-Perot sensor and method of manufacturing a Fabry-Perot sensor that specifically comprises the doped regions which generate stresses in the pressure sensitive diaphragm as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855